Case 2:07-cr-00278-NR Document 62 Filed 10/06/20 Page 1 of 3




        UNITED STATES DISTRICT COURT
  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                        No. 2:07-cr-278


   UNITED STATES OF AMERICA,


                               v.

   ANTHONY ROSE,

                                          Defendant.


                  MEMORANDUM ORDER


   J. Nicholas Ranjan, United States District Judge
          Defendant Anthony Rose has filed a motion for
   compassionate release, seeking early release from a term
   of imprisonment due to the risks of COVID-19. The
   government agrees that Mr. Rose suffers from serious
   underlying health conditions (namely, obesity) and that
   those health conditions constitute “extraordinary and
   compelling” reasons for release under 18 U.S.C. §
   3582(c)(1)(A). Despite that, the government argues that
   the ordinary sentencing factors under 18 U.S.C. § 3553(a)
   do not warrant a sentence reduction. After careful
   consideration, the Court disagrees, and will GRANT Mr.
   Rose’s motion.

         This Court has previously discussed the standard for
   granting such motions in United States v. Somerville, ___
   — F. Supp. 3d —, 2020 WL 2781585 (W.D. Pa. May 29,

                              -1-
Case 2:07-cr-00278-NR Document 62 Filed 10/06/20 Page 2 of 3




   2020). Under that standard, there is no doubt that a
   medically compromised prisoner’s showing of non-
   speculative risk of exposure to COVID-19 can justify
   compassionate release, unless the § 3553(a) sentencing
   factors weigh significantly against that outcome. After all,
   a prison sentence should “not include incurring a great and
   unforeseen risk of severe illness or death.” United States v.
   Rodriguez, — F. Supp. 3d —, 2020 WL 1627331, at *12
   (E.D. Pa. Apr. 1, 2020).

         As noted, the existence of an “extraordinary and
   compelling” reason to release Mr. Rose is not in dispute.
   The issue is just whether the Section 3553(a) factors
   require the Court to keep him in prison regardless.

          Mr. Rose recently completed a 12-year state
   sentence for robbery, and is in limbo now at a transitory
   detention center, waiting to be transferred to a BOP facility
   to complete a 12-month (and one day) sentence for a federal
   probation violation. He has already served about three
   months on his federal detainer, and it appears unlikely
   that he will ever get transferred to a federal BOP facility
   given the ongoing pandemic. Further, it seems likely that
   Mr. Rose would, if in BOP custody, qualify for good-time
   credit of about two months and release to a halfway house
   for the last six months of his sentence. So, in the end, the
   motion before the Court is effectively asking the Court to
   reduce Mr. Rose’s prison stay by about one month.

          Considering Mr. Rose’s undisputed health risks, and
   taking a holistic view of all the Section 3553(a) sentencing
   factors—including the lengthy state sentence he just
   served, his health conditions, and the nature of his
   underlying federal offense (counterfeiting)—the Court
   finds that a sentence reduction of this kind is warranted.
   As such, the Court will convert the remainder of Mr. Rose’s
   sentence to a sentence of time served, with the originally
   imposed term of supervised release to commence
   immediately. The Court will also impose one additional
   condition—the first six months (180 days) of Mr. Rose’s
   supervised release term shall be served in a residential
   reentry center or equivalent facility selected at the
   discretion of the Probation Officer.



                               -2-
Case 2:07-cr-00278-NR Document 62 Filed 10/06/20 Page 3 of 3




                            ORDER
         AND NOW, this 6th day of October, 2020, on
   consideration of Mr. Rose’s motion for compassionate
   release, it is HEREBY ORDERD that the motion is
   GRANTED as follows:

          1.     Mr. Rose’s remaining prison sentence is
   converted to a sentence of time served, to be followed by the
   originally-imposed term of supervised release, except that,
   as set forth below, Mr. Rose shall remain in custody until
   (1) he has completed a 14-day quarantine period; and (2)
   the Probation Office has finalized arrangements for
   placement in a residential reentry center.

         2.     In anticipation of his release, the Court
   ORDERS that the government, the Bureau of Prisons, the
   Probation Office, and the appropriate state prison
   authorities take all steps necessary to immediately place
   Mr. Rose in quarantine at his current facility or any other
   appropriate location selected by BOP, for a period of 14
   days. During the quarantine period, the Bureau of Prisons
   may conduct any necessary medical clearance and fulfill
   any obligations under relevant statutes.

         3.     Upon release, Mr. Rose shall commence his
   term of supervised release. Mr. Rose shall be subject to the
   same supervised-release conditions imposed at sentencing,
   except that those conditions shall be modified to add the
   special condition that Mr. Rose be placed in a residential
   reentry center to begin his supervised release term, for a
   period of 180 days. Mr. Rose shall remain in custody until
   the Probation Office can finalize arrangements for
   placement at the residential reentry center.

          4.     The Court ORDERS the Probation Office to
   begin the process of placing Mr. Rose in an appropriate
   residential reentry facility immediately, and to advise the
   parties and the Court if placement is expected to
   significantly delay Mr. Rose’s release.

   DATED this 6th day of October, 2020.

                              BY THE COURT:
                              /s/ J. Nicholas Ranjan
                              United States District Judge
                               -3-
